PER CURIAM.
It is extremely doubtful if the proposed newly discovered evidence is of that decisive character that, if introduced at the *152trial, a different result would have ensued. But even if it be conceded that such would have been the effect, the motion was properly denied for the reason that the papers are defective, in that they do not contain an affidavit by the newly discovered witness setting forth his readiness to swear to the facts claimed to be newly discovered. Adams v. Bush, 1 Abb. Dec. 7; Seaman v. Clarke, 75 App. Div. 345, 350, 78 N. Y. Supp. 171. And no reason is assigned for the nonproduction of such an affidavit. Matter of Cohen, 84 Hun, 586, 32 N. Y. Supp. 851. Order affirmed, with costs to the respondent.